        Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 1 of 16




                             JESUS ALBERTO AVILES URTIS
                            SHORT-FORM BAIL APPLICATION

SUMMARY:

Jesus Alberto Aviles Urtis presents a strong application for bail. See Dkt. 90 (setting forth
standard for bail applications); Dkt. 361 (setting forth process for bail applications). Mr. Aviles
Urtis has strong family ties and a U.S. citizen child. He first entered the United States with his
family fifteen years ago with a tourist visa. He entered as a child and was previously a DACA
recipient. Mr. Aviles Urtis and his wife, Evelin De Santiago, were married in 2014 and their U.S.
citizen daughter was born shortly after. Mr. Aviles Urtis and his wife spoke about the possibility
of applying for his green card but had not taken the steps to file before tragedy struck. In an
instance of extraordinarily bad judgment in 2017, Mr. Aviles Urtis drove after drinking and
sought to flee from the police when they sought to pull him over. As a result, he got into a car
accident which resulted in his wife being paralyzed. He was sentenced to five years in prison and
served 24 months before his transfer to ICE custody. This is Mr. Aviles Urtis’ only criminal
conviction and one he greatly regrets for its devastating consequences. He has engaged in
substantial rehabilitation and was released early from prison following extensive participation in
Fire Camp for 18 months at the Sierra Conservation Center. He has demonstrated remorse for his
crime and has engaged in deep reflection while incarcerated. He understands profoundly the
harm he has caused and intends to do everything he can to make amends. Mr. Aviles Urtis has a
strong release plan and the support of a close-knit family. He has a long history in the United
States and seeks release so that he may support his loved ones. As a father of a six-year-old, and
with strong family ties in the Los Angeles area, Mr. Aviles Urtis is not a flight risk.

   1. Name: Jesus Alberto Aviles Urtis

   2. Age: 29

   3. Sex: Male

   4. Primary Language: English

   5. If Hearing, Is An Interpreter Needed? No

   6. Detained in Mesa Verde Detention Facility _X__ or Yuba County Jail ___

   7. Dorm Unit: A

   8. Date of Bond Hearing, If Any: July 23, 2020

   9. Outcome of Bond Hearing, If Any: Denied

   10. Length of Time in Detention: June 18, 2020 (about 6 weeks).

    11. Medical Condition(s) That Put Detainee At Risk: Mr. Aviles Urtis suffers from Stage
1 hypertension. The American Heart Association (AHA) and American College of Cardiology

                                                            Name: Jesus
                                                                  ______________________
                                                                        Alberto Aviles Urtis
                                                                                                  1
        Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 2 of 16




(ACC) define Stage 1 hypertension as systolic readings of 130-139 mm Hg or diastolic mm Hg
of 80-89. Mr. Aviles Urtis had blood pressure readings of 130/62 on June 19, 2020, according to
Mesa Verde medical records.

   12. Attorney Name, Phone, Address and Email:

Unrepresented in his immigration proceedings.

   13. Felony or Misdemeanor Convictions, Including Date and Offense:

5/31/2017 - Cal. Veh. Code § 2800.3 (A) fleeing a pursuing peace officer’s motor vehicle
causing serious bodily injury and Cal. Veh. Code 23153 (A) DUI of an acholic beverage causing
injury (five-year sentence for which he was released after two years).

Mr. Aviles Urtis was with his wife attending a car show, which was disbanded after a police
officer arrived. Mr. Aviles Urtis was under the influence of alcohol at the time and acted
impulsively when he tried to flee a police officer which resulted in a terrible car accident, leaving
his wife paralyzed. Mr. Aviles Urtis has little memory of the car accident and spent a week in the
Intensive Care Unit (ICU) because he suffered a head and neck injury.

Mr. Aviles Urtis reports that drinking negatively affected his judgment and deeply regrets the
decision to drink, an action that is atypical of his behavior. He thinks about his decision every
day and expects that will be true for the remainder of his life. He knows he is responsible for
what happened to his wife.

Mr. Aviles Urtis was sentenced to five years in prison. While in prison, he worked for 18 months
at the Sierra Conservation Center fighting fires. While working on the fire crew he was first
stationed at Holton Conservation Camp #16, where he was quickly promoted to the front of the
clearing group after three months because of his skills and precision at clearing brush in the line
of fires, and worked this position until he ultimately became the first in line leading the group.
He was then transferred to Villacito Conservation Camp #1, where a couple weeks after being
transferred, the Captain saw that he was experienced and moved him to first in line. During his
time at Fire Camp, Mr. Aviles Urtis was able to see his daughter each weekend, as his parents
would bring her to visit him. Mr. Aviles Urtis also completed courses in parenting and criminal
thinking. He was released from prison on parole after 24 months and transferred to immigration
detention on June 18, 2020.

   14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
       Offense: None.

   15. Scheduled Removal Date, If Any: None.

   16. Family:

Mr. Aviles Urtis first entered the United States as a child with his family on June 10, 2005 with a
B1/B2 tourist visa. Mr. Aviles Urtis and his wife, Evelin de Santiago, were married on April 5,
2014 and their U.S. citizen daughter was born shortly after on October 10, 2014. Mr. Aviles
Urtis and his wife were residing together in Palmdale before the accident. Most of Mr. Aviles
                                                             Name: Jesus
                                                                   ______________________
                                                                         Alberto Aviles Urtis
                                                                                                    2
        Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 3 of 16




Urtis’s family reside near Los Angeles. His parents, sister, and brother all reside in Lancaster,
CA. One brother lives in San Fernando and his other brother lives in Fillmore.


   17. Proposed Custodian and Description of Proposed Release Residence:

If released, Mr. Aviles Urtis will reside with his parents Jesus and Lucero Aviles. Their address
is                                    , CA 93535. Mr. Aviles can be reached at                . Mr.
Mora-Fraga is prepared and willing to abide by all conditions of release ordered by this Court or
ICE. Mr. Aviles Urtis will reside in his parents’ home and have the support of his sister, brother
and sister in-law, who all reside in the home if he is released on bail. The home has six
bedrooms, one of which is specifically dedicated to Mr. Aviles Urtis where he will be able to
quarantine safely and stay for an indefinite amount of time.

If released, Martiza Aviles Urtis, Mr. Aviles Urtis’s sister will travel to Bakersfield to transport
Mr. Aviles Urtis to his parent’s home. She can be reached at                  .

   18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
       family members, prior employment, etc.):

Mr. Aviles Urtis’ family moved to Lancaster, CA in 2019 as they could no longer afford the rent
in Fillmore, CA due to Mr. Aviles Urtis’ incarceration. As he was no longer working, he could
not continue to contribute to their expenses. He will have the support of his parents, sister,
brother and sister in-law who all reside in the same home. Lancaster is located about 15 minutes
away from Palmdale, which will enable Mr. Aviles Urtis to see his daughter frequently.

   19. Employment History:

Mr. Aviles Urtis has worked at Graciana’s Tortilla Factory for the past 8 years before he was
convicted in 2018. He is experienced in many different departments of the factory like shipping
and packaging, but also in the main office supporting the administrative staff and working in
accounts receivable.

   20. Other Information Relevant to Bail Determination:

Jesus is a former DACA recipient, granted DACA status on July 16, 2013 after having entered
the United States at the age of 12. After high school, Jesus simultaneously took college courses
and completed training at the Angeles National Forest Explorer Academy in March of 2013. He
sought to work as a firefighter but was unable to at the time because he was not a U.S. citizen.

Jesus and his wife were married on April 5, 2014 and their U.S. citizen daughter was born
shortly after on October 10, 2014. Jesus and his wife spoke about the possibility of Jesus
applying for his green card, and because of this Mr. Aviles Urtis did not renew his DACA in
2015.

Mr. Aviles Urtis acknowledges that his alcohol led him to make poor decisions that he gravely
regrets. He respectfully requests the Court allow him to stay with his family in in Lancaster,
California. Due to his detention in ICE custody, he has been separated from his daughter, leaving

                                                             Name: Jesus
                                                                   ______________________
                                                                         Alberto Aviles Urtis
                                                                                                       3
        Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 4 of 16




his parents and wife to care for her since he has been detained. Mr. Aviles Urtis deeply regrets
that his actions affected his family. He seeks release so that he may support his daughter. He is a
dedicated father and speaks with his U.S. citizen daughter almost every day. When Mr. Aviles
Urtis was stationed at fire camp near Los Angeles, he was able to see his daughter twice a week
one the weekends where they spent time in the park, drawing, and playing games. Since being
transferred to Mesa Verde in June, it has been incredibly difficult for him as he has not been able
to see his daughter or communicate as frequently. To limit the trauma to his daughter, his mother
has communicated to his daughter that Mr. Aviles Urtis is away working as a firefighter; she
does not know he is in immigration detention. Mr. Aviles Urtis’ parents have been sharing the
responsibility of taking care of their granddaughter and picking her up from his wife’s home so
that his daughter can spend time with them while he is detained.

Mr. Aviles Urtis is committed to not drinking and will remain sober. Between 2017-2018, while
he was out on bail and waiting for his court, he passed every drug and alcohol test that was
administered as part of his bail conditions. He is willing to enroll in group treatment program so
that he can receive support in his commitment to abstain from alcohol.

Mr. Aviles Urtis hopes that he can stay in the United States and continue to work as a firefighter
for the state of California, which at the state level does not require him to be citizen. He is
passionate about protecting California from forest fire damage and wants to become a paramedic
as well so that he can help people by responding to other emergencies.

Mr. Aviles Urtis is concerned about the risk of COVID in detention, given the growing number
of staff and detainees who have been infected in recent weeks.

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions):
    Declaration from wife
    Supporting letter from Fire Camp supervisor
    Supporting letter from in-law
    Rehabilitation certificates

All information in this application is accurate based on information and belief. This application
was prepared using information obtained by Michaela Sanchez, an intern at the San Francisco
Office of the Public Defender, under the supervision of attorney and class counsel Emilou
MacLean. Ms. Sanchez who spoke with Mr. Aviles Urtis, as well as his wife, family and
proposed custodian. Class counsel also reviewed Aviles Urtis’ records and spoke with Mr.
Aviles Urtis and his wife.

Respectfully submitted,

/s/ Emilou MacLean
Emilou MacLean




                                                            Name: Jesus
                                                                  ______________________
                                                                        Alberto Aviles Urtis
                                                                                                     4
        Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 5 of 16




                         DECLARATION OF EVELIN DE SANTIAGO

I, Evelin De Santiago, do hereby declare:

   1. My name is Evelin De Santiago. My address is                     Palmdale, CA 93552.
      Jesus and I have been married for six years and have known each other for nine years.
      Together we have one U.S. citizen child, A.N.A., who is 5 years old.

   2. I am writing this declaration to give the court more information about Jesus and about our
      relationship.

   3. Jesus and I met in 2011 and we were together for four years before we got married on
      April 5, 2014. Our daughter was born on October 10, 2014. Jesus and I had been married
      for three years before a car accident changed my life forever. Jesus and I were in a car
      leaving a car show. He had been drinking and we got into a horrible car accident which
      left me paralyzed.

   4. Despite what happened, I believe that Jesus deserves to be released to have a second
      opportunity to be with his daughter. I am not in any way afraid that Jesus would hurt me
      or anyone else if he is released. I know that what happened was an accident and that his
      actions were not intentional. I also know that they were not representative of the person
      he is.

   5. Jesus is ambitious and a hard worker. He is a good person and a really great dad. I know
      how much he loves our daughter, and how much she loves him. It has been particularly
      hard now that Jesus is in immigration detention, and the COVID pandemic has prevented
      any visitation, as she has not seen her father in a long time. When he is able to be with
      her, Jesus always makes sure that our daughter is cared for and spends a lot of time with
      her. I also know Jesus wants to make sure to do anything possible to support me and our
      daughter given the challenges I have now because of the accident.

   6. I know that the car accident was not intentional. We all make mistakes, even if this was a
      particularly bad one. Had Jesus not been drinking that evening, I know he would not have
      made the decision to try and flee from the police officer. I know he regrets everything
      about that night and would give anything to have done things differently.

   7. I know that it has been incredibly difficult for Jesus to be detained. It has also been very
      difficult for our daughter. Jesus deserves to be released because he has a clear mindset and
      he wants to make things better.

   8. I forgive Jesus. I am also supporting him in his immigration case because I want him to
      remain in the United States and continue to have a strong role in our daughter’s life. I ask
      the Court for his release.

I, Evelin De Santiago, declare under penalty of perjury that the foregoing is true and correct to
the best of my recollection. I sign this from Palmdale, California.
        Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 6 of 16




Date: July 30, 2020                                  //s// Evelin De Santiago_____
                                                           Evelin De Santiago


                              CERTIFICATE OF AFFIRMATION

I, Michaela Sanchez, certify that I have read the foregoing to Evelin De Santiago and that she
affirmed that the foregoing is true and correct. I have not been able to obtain a signature from
Evelin De Santiago to comply with the shelter-in-place restrictions.

Date: July 30, 2020                           //s// Emilou MacLean
                                                    Emilou MacLean
Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 7 of 16
Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 8 of 16
Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 9 of 16
Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 10 of 16
Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 11 of 16
Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 12 of 16
Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 13 of 16
Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 14 of 16
Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 15 of 16
Case 3:20-cv-02731-VC Document 475-1 Filed 08/03/20 Page 16 of 16
